Case 8:21-cv-00641-JLS-JDE Document 21 Filed 07/27/21 Page1lofi1 Page ID#:111

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA JS-6

CIVIL MINUTES — GENERAL

Case No. SACV 21-00641-JLS (DJEx) Date July 27, 2021

 

 

Title Conduent Business Services, LLC v. Jeffrey Foster

 

Present: The Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

 

 

 

Melissa Kunig None Reported
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiffs: Attorneys Present for Defendants:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING ACTION ON STIPULATION
TO DISMISS CASE

The Court, having been advised that this action has been resolved by a Stipulation to
Dismiss Case [20], hereby orders this action dismissed without prejudice. The Court hereby
orders all proceedings in the case vacated and taken off calendar.

 

Initials of Deputy Clerk mku

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
